DIAMANTIS, Judge.
Appellant appeals his sentence. We conclude that dismissal is required because the sentence is not subject to appeal.
Appellant pled nolo contendere to the charge of grand theft.1 Appellant committed this offense on or about November 13, 1991. Although the applicable guidelines scoresheet provides for a presumptive sentence of any nonstate prison sanction, the trial court sentenced appellant to a term of 22 months imprisonment without giving any written reasons.
Appellant contends that the 22-month sentence constitutes a departure sentence, and that the trial court erred in imposing such a sentence without the requisite contemporaneous written reasons. However, appellant’s contention overlooks section 921.001(5) of the Florida Statutes (1991) which provides in pertinent part:
[A]ny person sentenced for a felony offense committed after October 1, 1988, *219whose presumptive sentence is any non-state prison sanction may be sentenced to community control or to a term of incarceration not to exceed 22 months. Such sentence is not subject to appeal. [Emphasis added].
Because appellant committed the subject offense after October 1, 1988, the 22-month sentence is both proper and not ap-pealable. Compare Isreal v. State, 573 So.2d 975 (Fla. 5th DCA 1991) (defendant committed offenses prior to October 1, 1988).
Appeal DISMISSED.
DAUKSCH and GRIFFIN, JJ., concur.

. § 812.014(l)(4)(c), Fla.Stat. (1991).